EXHIBIT 12.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges (1) Second Quarter First Six Months (Dollars in millions) Earnings from continuing operations before income taxes $ Add: Interest expense 20 27 41 53 Appropriate portion of rental expense (2) 4 4 7 7 Amortization of capitalized interest 1 3 3 4 Earnings as adjusted $ Fixed charges: Interest expense $ 20 $ 27 $ 41 $ 53 Appropriate portion of rental expense (2) 4 4 7 7 Capitalized interest 2 1 10 3 Total fixed charges $ 26 $ 32 $ 58 $ 63 Ratio of earnings to fixed charges 12.7x 7.8x 10.8x 6.9x The Company completed the sale of the polyethylene terephthalate ("PET") business, related assets at the Columbia, South Carolina, site, and technology of its Performance Polymers segment on January 31, 2011.The PET business, assets, and technology sold were substantially all of the Performance Polymers segment.Performance Polymers segment operating results are presented as discontinued operations for all periods presented.For additional information, see Note 2, "Discontinued Operations and Assets Held for Sale" to the Company's consolidated financial statements in this 2011 Quarterly Report on Form 10-Q. For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. 76
